                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

                                        NO. 5:19-CV-247-FL

 SHAQUAN ENVI-EL, also known as                   )
 Shaquan Lavena Lesane,                           )
                                                  )
                       Plaintiff,                 )
                                                  )
        v.                                        )
                                                  )                      ORDER
 SAM HAMADANI, Wake County Family                 )
 Court Judge, JONATHAN BREEDEN,                   )
 and JEFFERY EDWARDS, JR.,                        )
                                                  )
                       Defendants.                )
                                                  )



        This matter is before the court on the Memorandum and Recommendation (“M&R”) of

United States Magistrate Judge Robert T. Numbers, II, regarding plaintiff’s motion to proceed in

forma pauperis and frivolity review of plaintiff’s complaint. (DE 4). No objections to the M&R

have been filed, and the time within which to make any objection has expired. This matter is ripe

for ruling.

        The district court reviews de novo those portions of a magistrate judge’s M&R to which

specific objections are filed. 28 U.S.C. § 636(b). Absent a specific and timely filed objection, the

court reviews only for “clear error,” and need not give any explanation for adopting the M&R.

Camby v. Davis, 718 F.2d 198, 200 (4th Cir.1983).

        In this case, the magistrate judge correctly determined that plaintiff has demonstrated

appropriate evidence of inability to pay the required court costs, but that the complaint fails to state

a claim and is frivolous. See, e.g., Lance v. Dennis, 546 U.S. 459, 463 (2006) (per curiam) (“lower

federal courts are precluded from exercising appellate jurisdiction over final state-court judgments”);
see also Rooker v. Fid. Tr. Co., 263 U.S. 413 (1923); D.C. Court of Appeals v. Feldman, 460 U.S.

462 (1983). Thus, the court ADOPTS the M&R, GRANTS the application to proceed in forma

pauperis, and DISMISSES WITHOUT PREJUDICE the complaint.

       SO ORDERED, this the 8th day of August, 2019.



                                            _____________________________
                                            LOUISE W. FLANAGAN
                                            United States District Judge




                                               2
